         Case 1:20-cv-01136-APM Document 39 Filed 06/12/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

  AGUA CALIENTE BAND OF CAHUILLA
 INDIANS, et al.,

                        Plaintiffs,

        v.                                          Case No. 1:20-cv-1136-APM

 STEVEN MNUCHIN, in his official capacity
 as Secretary of the Treasury,

                        Defendant.

                                  DEFENDANT’S STATUS REPORT
       Although the Court has not ordered any further status reports, Defendant wishes to keep

the Court and Plaintiffs apprised of Defendant’s progress toward making final payments from the

Coronavirus Relief Fund.

       This afternoon, Treasury posted a document entitled Allocation to Tribal Governments

(June 12, 2020), available at https://home.treasury.gov/system/files/136/Tribal-Allocation-

Methodology-for-Second-Distribution.pdf. The document describes at length Treasury’s

allocation methodology, as well as the formulae used to make payments based on employment and

expenditure data. And as noted in the document, these payments were initiated today. The

document further notes that $679 million, or roughly 8.5% of the portion of the Coronavirus Relief

Fund made available for Tribal governments, is being withheld “to resolve any potentially adverse

decision in litigation” over Defendant’s methodology for calculating disbursements from the

CARES Act appropriation for Tribal governments. As counsel represented at Thursday’s hearing

in Prairie Band Potawatomi Nation v. Mnuchin, No. 1:20-cv-1492, Treasury’s reservation of those

funds is subject to further Court order.


Dated: June 12, 2020                                  Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General


                                                1
Case 1:20-cv-01136-APM Document 39 Filed 06/12/20 Page 2 of 2




                                  ERIC WOMACK
                                  Assistant Branch Director

                                  /s/ Jason C. Lynch
                                  Jason C. Lynch (D.C. Bar No. 1016319)
                                  Trial Attorney
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street NW, Rm. 11214
                                  Washington, DC 20005
                                  Tel: (202) 514-1359
                                  Email: Jason.Lynch@usdoj.gov

                                  Attorneys for Defendants




                              2
